Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kono (JP 2010112328) in view of Pondelek et al. (US 20160254719).

1. Kono teaches:
An electric pump device (title) comprising: 
a motor 3; 
an controller substrate 26 that is electrically connected to the motor (inherent since power is coming to the windings25); 
a housing 7 that accommodates the motor and the controller substrate 26; and 
a pump section 2 that is driven by motive power of the motor (via shaft 16), wherein the motor has a rotor 20 that has a shaft 16 extending along a central axis, and a stator 22 that faces the rotor in a radial direction, the controller substrate 26 is disposed on one side of the motor in an axial direction, the pump section is disposed on 

    PNG
    media_image1.png
    635
    750
    media_image1.png
    Greyscale

Pondelek et al.  teach that a brim section 76b that spreads outward in the radial direction from an end of the accommodation tubular section 26a on one side in the axial 

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Kono with a brim section that spreads outward in the radial direction from an end of the accommodation tubular section on one side in the axial direction, the inverter housing section is disposed on one side of the brim section in the axial direction and overlaps the brim section when seen in the axial direction, and the breather section is disposed at the brim section, as taught by Pondelek et al., so as to cool the inverter.










Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        25